DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments and remarks filed 02/11/2021 have been acknowledged.
Response to Arguments
Applicant’s arguments, filed 02/11/2021, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered and are persuasive. 
Regarding claim 1, the examiner acknowledges that while Atlas does teach a system for measuring six degrees of freedom (DOF) (see [0012]) and utilizes photosensitive array configured to detect a light source in order to determine three-dimensional coordinate of an object (see [0146]), Atlas fails to teach that the system includes both a tracked sensor unit having an inertial measurement unit (IMU) and a position detector tracking device (i.e. PSD) having an IMU. Furthermore, the examiner acknowledges that since the system does not include a position detector tracking device with an IMU, the orientation of each particular object of the one or more objects cannot be calculated “based on 1) orientation measurements from the inertial measurement unit of a tracked sensor unit of the one or more tracked sensor units, attached to the particular object, and 2) orientation measurements from the local inertial measurement unit of the respective position sensitive detector tracking device”. 
Furthermore, the examiner acknowledges that the secondary references of Marti and Sogard, both alone and in combination, do not teach or suggest the position sensitive detector tracking device comprising … a local inertial measurement unit where the orientation of an object is determined based on orientation measurements from the inertial measurement unit of a respective tracked sensor unit and orientation measurement from the local inertial measurement unit.
Regarding dependent claims 5, 9, 11 and 21, the examiner further acknowledges that the prior art reference of Lettau does not cure the deficiencies of the primary reference of Atlas.
Regarding claims 10 and 12, the examiner further acknowledges that the prior art reference of Gertner does not cure the deficiencies of the primary reference of Atlas.
Regarding claims 15, 17 and 19-20, the examiner acknowledges that Atlas fails to disclose “receiving A) orientation measurements for each object acquired from an inertial measurement unit of a tracked sensor unit attached to that object and B) orientation measurements from a local inertial measurement unit” and “calculating a six-dimensional pose of each object including 3D position and 3D orientation of the object with respect to the reference position sensitive detector based on the triangulated 3D position and the received orientation measurements” as discussed in claim 1. Therefore, these claims are subject to the same reasoning as stated for claim 1 above. Furthermore, the secondary reference of Hebert does not cure the deficiencies of the primary reference of Atlas.
Regarding claim 18, the examiner acknowledges that the prior art references of Atlas, Sogard, Heber and Lettau, both alone and in combination, do not teach receiving “orientation measurements for each object acquired from an inertial measurement unit of a tracked sensor unit attached to that object”, “orientation measurements from a local inertial measurement unit of a plurality of position sensitive detectors” and “calculating a six-dimensional pose of each object including 3D position and 3D orientation of the object based on the triangulated 3D position and the received orientation measurements”.
The examiner acknowledges that the prior art references of record, both alone and in combination do not teach of suggest all of the features of the amended claim 1, specifically with respect to the limitations: “one or more position sensitive detector tracking devices, each position sensitive detector tracking device comprising […] and B) a local inertial measurement unit” and “wherein the orientation of each particular object of the one or more objects is calculated with respect to each respective one of the one or more position sensitive detector tracking devices based on […] and 2) orientation measurements from the local inertial measurement unit of the respective position sensitive detector tracking device”. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims is the amendment to claim 1 to include “one or more position sensitive detector tracking devices, each position sensitive detector tracking device comprising […] and B) a local inertial measurement unit” and “wherein the orientation of each particular object of the one or more objects is calculated with respect to each respective one of the one or more position sensitive detector tracking devices based on […] and 2) orientation measurements from the local inertial measurement unit of the respective position sensitive detector tracking device”. The examiner acknowledges that the prior art references of record, both alone and in combination doe not teach or suggest these features. Furthermore, an updated search was conducted in which no prior art references were found to teach the claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793